374 Mich. 152 (1965)
132 N.W.2d 78
STATE BAR OF MICHIGAN
v.
BROTHERHOOD OF RAILROAD TRAINMEN.
Calendar No. 17, Docket No. 50,093.
Supreme Court of Michigan.
Decided January 4, 1965.
J. Cameron Hall and Phillip C. Kelly, for plaintiff.
Walter M. Nelson (Henslee & Henslee, of counsel), for defendants.
BLACK, J.
Plaintiff's bill was filed January 28, 1959, in the Jackson circuit. It was designed to obtain relief corresponding to that which was sought about the same time by the Virginia State Bar, against the same defendant Brotherhood, in the chancery court of Richmond, Virginia. For the history of the Virginia Case, and for understanding of its ultimately controlling effect here, we refer to Brotherhood of Railroad Trainmen v. Virginia, *154 ex rel. Virginia State Bar, 377 U.S. 1 (84 S. Ct. 1113, 12 L ed 2d 89), decided April 20, 1964.[1]
The Jackson county circuit court ruled in favor of the plaintiff State Bar, finding as applicable certain then unreversed and apparently controlling lower court decisions. The circuit court concluded:
"This same matter has been before the courts of the States of Illinois, Iowa, Oklahoma, Virginia, Nebraska, and Missouri. The majority of these States, in one form or another, have approved the decisions of the Illinois supreme court, Missouri being the only State to prohibit it, and the State of Virginia prohibiting recommendation of any particular counsel.[2]
"This court feels that the plaintiff is entitled to relief."
Decree below, entered under date of September 14, 1962, enjoined the defendants in much the same manner as was done by the chancery court of Richmond. The defendants having appealed from such decree, and it appearing that submission to the Supreme Court of the Virginia Case was then imminent, order entered here January 2, 1964, as follows:
"On reading and filing appellants' December 26th motion for continuance, and upon consideration of the summary appearing in 32 LW 3006 pertaining to like questions that are due for January argument in the case identified below;
"It is ordered that submission of this cause on appeal be and the same is hereby continued pending final determination, by the Supreme Court of the United States, of the case of Railroad Trainmen v. Virginia State Bar, Docket 34, certiorari granted [372 U.S. 905 (83 S. Ct. 719, 9 L ed 2d 715)].
*155 "It is further ordered that appellants' motion for certification of this cause, to the Supreme Court, be and the same is denied."
Now that the Supreme Court has decided the Virginia Case, we find no alternative other than that of reversal and remand, as in the Virginia Case, for proceedings in the Jackson circuit not inconsistent with the Supreme Court's said opinion. It is so ordered, with no award of costs as to either court.
Since a public question of moment is involved, we remand with permission for amendment of plaintiff's bill to seek, if it be so advised, relief not inconsistent with the Supreme Court's said opinion.
KAVANAGH, C.J., and DETHMERS, KELLY, SOURIS, SMITH, O'HARA, and ADAMS, JJ., concurred.
NOTES
[1]  Rehearing was denied June 1, 1964. 377 U.S. 960 (84 S. Ct. 1625, 12 L ed 2d 505).  REPORTER.
[2]  The Virginia Case, to which the circuit court referred, was, of course, the decision which per foregoing citation was reviewed and reversed by the Supreme Court.